Citation Nr: 0334047	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  98-17 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for permanent 
collapse of the left lung, currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for removal of 
ribs, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left shoulder and chest with 
multiple injuries, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased evaluation for a right 
pinguecula, currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable evaluation for a right 
pinguecula, prior to December 18, 2001.

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability, prior to December 18, 
2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1947 to 
December 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claims of 
increased disability ratings for removal of ribs, residuals 
of a shell fragment wound to the left shoulder and chest with 
multiple injuries, and a right pinguecula.  This case also 
comes before the Board on appeal from a February 2000 rating 
decision of the RO, which denied the appellant's claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability.

The appellant appeared at a hearing held at the RO on 
November 5, 1998.  A transcript of that hearing has been 
associated with the record on appeal.

In a May 2003 rating decision, the appellant was awarded an 
increased evaluation for his service-connected right 
pinguecula, from zero to 10 percent disabling, and 
entitlement to a total rating for compensation purposes based 
on individual unemployability, both effective from December 
18, 2001.

The issues of entitlement to an increased evaluation for 
permanent collapse of the left lung, currently evaluated as 
50 percent disabling; entitlement to an increased evaluation 
for removal of ribs, currently evaluated as 40 percent 
disabling; entitlement to an increased evaluation for 
residuals of a shell fragment wound to the left shoulder and 
chest with multiple injuries, currently evaluated as 20 
percent disabling; and entitlement to a total rating for 
compensation purposes based on individual unemployability, 
prior to December 18, 2001, will be addressed in the Remand 
section of this document.

The issue of entitlement to service connection for a thoracic 
spine disability is raised by the report of a December 2001 
VA muscles examination noting spondylotic changes in the 
thoracic spine, most likely sequelae of previous surgery of 
the 4th, 5th, and 6th ribs.  Similar findings were noted in the 
report of a July 1999 VA x-ray examination of the appellant's 
chest.  A February 15, 1998 letter from R. H., M.D., (Dr. H.) 
raises the issues of entitlement to service connection for a 
lumbar spine disability.  These issues are referred to the RO 
for appropriate development.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

3.  Prior to December 18, 2001, the appellant's pinguecula of 
the right eye disorder was not manifested by diplopia, 
impairment of visual acuity, or impairment of field of 
vision.

4.  The appellant's pinguecula of the right eye disorder is 
not currently manifested by diplopia, impairment of visual 
acuity, or impairment of field of vision.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a right 
pinguecula, currently evaluated as 10 percent disabling, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.75, 4.84a, Diagnostic Codes 6077, 6078, 
6079, 6090, 6092 (2003).

2.  The criteria for a compensable rating for a right 
pinguecula, prior to December 18, 2001, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.75, 4.84a, Diagnostic Codes 6077, 6078, 6079, 6090, 
6092 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's service medical records show that in April 
1951 a small pterygium was noted on the inner canthus of the 
right eye.  The pterygium did not interfere with the cornea 
or cause a loss of vision.

VA medical records, dated from October 1991 to June 2001, 
show treatment of the appellant for diagnoses including 
glaucoma, pseudophakia, and cataracts.  The records show no 
evidence of diplopia.

At a September 1997 VA visual examination, the appellant 
reported being post-operative for a cataract of the left eye 
since March 1997 and an eight-year history of glaucoma.  He 
reported progressive loss of vision.  His uncorrected vision 
in his right eye was 20/50 and his corrected vision was 
20/30.  There was no diplopia.  There was a visual field 
deficit.  The conjunctivae were injected +1.  The anterior 
chambers of the eyes were deep and quiet.  The corneas were 
clear.  The lens of the right eye showed nuclear sclerosis 
+3.  The cup-to-disc ratio of the fundus was 0.8/0.8.  
Tonometry applanation was 22/14.  Diagnoses were pseudophakia 
of the left eye, chronic open angle glaucoma, and senile 
cataracts of the right eye.

At a November 5, 1998 hearing before a hearing officer at the 
RO, the appellant testified that he had been treated by 
private physicians for some of his service-connected 
disabilities, but he felt that he had submitted any relevant 
records that they possessed.  He expressed a disinclination 
for any assistance from VA in obtaining additional records 
from these physicians.  Regarding his right eye, the 
appellant explained that his complaints were related to 
glaucoma and cataracts.  The appellant was advised that he 
needed to file a claim of entitlement to service connection 
for these conditions.  The appellant did not express an 
interest in doing so.

In a November 1998 statement, H. L., M.D., (Dr. L.) reported 
treatment of the appellant on various occasions for glaucoma, 
cataracts, and pseudophakia.

At a September 1999 VA general medical examination, the 
appellant reported a history of glaucoma since 11 years 
previously.  He also had a history of cataract incision in 
the left eye and claimed to have an immature cataract in the 
right eye.  Examination of the appellant showed an 
iridectomized left eye with left eye pseudophakia and lens 
opacity of the right eye.  Diagnoses included status post 
excision of cataract in the left eye with ocular lens implant 
and immature cataract of the right eye.

At a December 2001 VA eye examination, the examiner noted 
that the appellant had had cataract surgery on the left eye 
in March 1997.  He was scheduled for surgery for uncontrolled 
glaucoma of the left eye.  He referred poor vision.  His 
corrected far vision in his right eye was 20/50 +1, and his 
corrected near vision in his right eye was 20/30.  There was 
no diplopia.  There was a visual field deficit.  By 
confrontation, there was severe peripheral constriction in 
both eyes (tunnel vision).  The lids of both eyes showed 
blepharoptosis.  The sclerae were clear.  Both conjunctivae 
were injected +1.  Both corneas showed endothelial pigments 
deposits.  The anterior chambers of the eyes were narrow and 
quiet.  The fundus of the right eye was not visualized.  The 
lens of the right eye showed nuclear sclerosis +4.  The pupil 
and iris of the right eye were miotic.  Intraocular pressure 
of the right eye was 18.  Extraocular movements were intact.  
The examiner stated that there was evidence of severe optic 
neuropathy of the left eye associated to end stage narrow 
angle glaucoma in both eyes.  This condition correlated with 
the visual field deficits and decreased vision noted on the 
examination.  There was a mature cataract of the right eye 
that explained the visual acuity.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  But see Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(invalidating 38 C.F.R. § 3.159(b)(1)).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).  Information means 
non-evidentiary facts, such as the veteran's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45,620, 45,629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); 
see also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that 
VA regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In an October 30, 2001 
letter, the RO informed the appellant of the type of evidence 
needed to substantiate his claims, specifically evidence of 
greater disability.  In that letter, the RO also informed the 
appellant that VA would assist in obtaining identified 
records, but that it was his duty to give enough information 
to obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
appellant responded to the letter by providing private 
medical records, but he did not provide releases necessary 
for VA to assist him in obtaining further records.  An 
October 1998 Statement of the Case (SOC) and the subsequent 
Supplemental Statements of the Case (SSOCs) described the 
evidence that was used in deciding the appellant's claims.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claims and has indicated which portion of that 
information and evidence, if any, is to be provided by him 
and which portion, if any, VA would attempt to obtain on his 
behalf.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the SOC, the SSOCs 
and the October 2001 letter informed the appellant of the 
information and evidence needed to substantiate these claims 
and complied with VA's notification requirements.

As for VA's duty to assist a veteran, the RO has obtained VA 
treatment records that the appellant has identified and has 
obtained records from the Social Security Administration.  
The appellant has provided records from private physicians 
but has not provided releases necessary for VA to assist him 
in obtaining additional records.  Indeed, at his November 
1998 hearing, the appellant indicated that he had provided 
any relevant records of private medical treatment.  There is 
no indication that relevant (i.e., pertaining to treatment 
for the claimed disability) records exist that have not been 
obtained.  As for VA's duty to obtain any medical 
examinations, that was fulfilled by providing VA examinations 
to the appellant in September 1997, September 1999, and 
December 2001.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, the RO's efforts 
have complied with the instructions contained in the March 
2001 Remand from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  A remand or further development of these 
claims would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of his claims or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2003).  Having determined that the duties to 
inform and assist the appellant have been fulfilled, the 
Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2003); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2003).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2003).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2003).

When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  38 C.F.R. 
§§ 4.20, 4.27 (2003).  The disability is rated by analogy 
under a diagnostic code for a closely related disability that 
affects the same anatomical functions and has closely 
analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2003).

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  The best 
distant vision obtainable after best correction by glasses 
will be the basis of rating, except in cases of keratoconus 
in which contact lenses are medically required.  38 C.F.R. § 
4.75 (2003).

Where only one eye is service connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1) (2003); see 
also 38 C.F.R. § 4.14 (2003) (manifestations not resulting 
from the service-connected disability may not be used in 
establishing the service-connected evaluation).  However, 
compensation is payable for the combination of service-
connected and nonservice-connected disabilities of blindness 
in one eye as a result of service-connected disability and 
blindness in the other eye as a result of nonservice-
connected disability as if both disabilities were service-
connected, provided the nonservice-connected disability is 
not the result of the veteran's own willful misconduct.  38 
C.F.R. § 3.83(a) (2003).  A veteran's eye must have only 
light perception to be considered blind.  See 38 C.F.R. § 
3.350(a)(4) (2003).

The appellant's service-connected right pinguecula is 
currently evaluated under Diagnostic Code 6092 for diplopia 
due to limited muscle function.  Under Diagnostic Code 6092 
diplopia due to limited muscle function is rated under 
Diagnostic Code 6090 for diplopia.  Under Diagnostic Code 
6090, ratings are based on the degree of diplopia and the 
equivalent visual acuity.  The ratings are applicable to only 
one eye.  A rating cannot be assigned for both diplopia and 
decreased visual acuity or field of vision in the same eye.  
When diplopia is present and there is also ratable impairment 
of visual acuity or field of vision of both eyes, the ratings 
for diplopia will be applied to the poorer eye while the 
better eye is rated according to the best-corrected visual 
acuity or visual field.  When the diplopia field extends 
beyond more than one quadrant or more than one range of 
degrees, the evaluation for diplopia will be based on the 
quadrant and degree range that provide the highest 
evaluation.  When diplopia exists in two individual and 
separate areas of the same eye, the equivalent visual acuity 
will be taken one step worse, but no worse than 5/200.  If 
the diplopia is from 31 to 40 degrees, it is rated (a) 
equivalent to 20/40 visual acuity if it is up; (b) equivalent 
to 20/70 visual acuity if it is lateral; and (c) equivalent 
to 20/200 visual acuity if it is down.  If the diplopia is 
from 21 to 30 degrees, it is rated (a) equivalent to 20/70 
visual acuity if it is up; (b) equivalent to 20/100 visual 
acuity if it is lateral; and (c) equivalent to 15/200 visual 
acuity if it is down.  If the diplopia is central at 20 
degrees, it is rated equivalent to visual acuity of 5/200.  
38 C.F.R. § 4.84a, Diagnostic Code 6090 (2003).

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (2003).  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2003).  A 
disability rating for visual impairment is based on the best 
distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75 (2003).  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a (2003).

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079 (2003).

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6077, 6078 (2003).

The appellant is not service-connected for any disability of 
the left eye.  The appellant is not blind in his left eye; 
therefore, his left eye is considered normal for rating 
purposes.  See 38 C.F.R. §§  3.383(a), 4.14 (2003).  VA 
examinations in September 1997 and December 2001 indicate 
that the appellant does not have diplopia.  No records of VA 
treatment or private treatment indicate that the appellant 
has diplopia.  Although the appellant does have visual field 
deficits and decreased vision, the examiner at the December 
2001 VA eye examination opined that these problems were due 
to the appellant's glaucoma and cataracts.  The appellant is 
not service connected for glaucoma and cataracts and is not, 
at this time, seeking service connection for these 
disabilities.

The appellant does not have and has not shown symptoms of 
diplopia, decreased vision, or visual field deficits that are 
attributable to his service-connected right pinguecula.  
Accordingly, the preponderance of the evidence is against a 
compensable disability rating prior to December 18, 2001, for 
a right pinguecula, and against a disability rating in excess 
of the currently assigned 10 percent rating subsequent to 
that date.


ORDER

Entitlement to an increased rating for a right pinguecula, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to a compensable rating for a right pinguecula, 
prior to December 18, 2001, is denied.


REMAND

The issues of entitlement to an increased evaluation for 
permanent collapse of the left lung, currently evaluated as 
50 percent disabling; entitlement to an increased evaluation 
for removal of ribs, currently evaluated as 40 percent 
disabling; entitlement to an increased evaluation for 
residuals of a shell fragment wound to the left shoulder and 
chest with multiple injuries, currently evaluated as 20 
percent disabling; and entitlement to a total rating for 
compensation purposes based on individual unemployability, 
prior to December 18, 2001, are not yet ready for appellate 
review.

Recent VA examinations addressing the removal of the 
appellant's ribs are inadequate.  The examination and x-ray 
reports repeatedly address the number of ribs removed during 
a series of thoracoplasties (on April 20, 1951; May 7, 1951; 
and May 31, 1951), however, the appellant's service medical 
records including x-ray reports indicate that the appellant 
had seven ribs removed.  The appellant may have had one rib 
removed prior to the thoracoplasties in April and May 1951.  
A supplemental examination is required to clarify the number 
of ribs that the appellant is missing.  Further, the report 
of a December 2001 VA examination does not identify the 
specific muscle groups that correspond with the diagnostic 
codes for muscle injuries.  The examination report should be 
clarified.

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  38 C.F.R. § 4.14 (2003).  Impairments associated 
with a veteran's service-connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.  The critical element is that none of the 
symptomatology for any of the conditions can be duplicative 
of or overlapping with the symptomatology of the other 
conditions; the manifestations of the disabilities must be 
separate and distinct.  Esteban v. Brown, 6 Vet. App. 259 
(1994); see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).

The appellant has scars, which are related to his shell 
fragment wounds and subsequent surgeries, that have not been 
evaluated by the RO.  Further, during the pendency of this 
appeal, regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), including the rating 
criteria for evaluating skin disorders.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  This amendment was effective 
August 30, 2002.  The regulations address the appellant's 
service-connected shell fragment wound residuals because the 
residuals of the wounds include scars.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003), paras. 14-17.  Because the regulations 
changed after the appellant's claim had been filed but before 
the administrative appeal process has been concluded, VA 
should apply the amended regulatory version that version is 
more favorable to the veteran.  Id. ("Because statutes or 
regulations liberalizing the bases for benefit entitlement 
must be construed to authorize only prospective benefits, 
they are within the general class of laws that may be applied 
to pending claims."  Id. at para. 17.).  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, for any date prior to 
August 30, 2002, VA cannot apply the revised regulations.

The appellant last underwent a VA respiratory examination in 
December 2001.  Pulmonary function tests at that time did not 
include testing of Diffusion capacity of the Lung for Carbon 
Monoxide by the Single breath Method (DLCO (SB).  Further, 
the examiner did not discuss the effect of the appellant's 
respiratory disability on his employability.  Where the 
record does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following:

1.  The appellant should be afforded a 
supplemental VA muscles examination to 
clarify the report of a December 2001 VA 
muscles examination which evaluated 
residuals of shell fragments wounds to 
the appellant's left shoulder and chest.  
The claims folder, including the report 
of the December 2001 VA muscles 
examination, should be made available to 
the examiner for review before the 
examination.

The examiner should review x-ray films of 
the appellant's chest and determine 
whether the appellant is missing six or 
seven ribs.  New x-ray films should be 
taken if necessary.  The reports of 
recent VA x-ray examinations have 
suggested that the appellant is missing 
only six ribs; however, x-ray 
examinations by private physicians and x-
rays reports in the service medical 
records indicate that the appellant is 
missing seven ribs (six ribs removed by 
thoracoplasties in April and May 1951 and 
one rib-the seventh or the eighth rib-
noted to have been removed or be missing 
earlier in 1951).

The examiner is also requested to clarify 
December 2001 muscles examination report.  
It is unclear to the Board which muscles 
are referred to by "left scapular 
muscles" and "thoracic paravertebral 
muscles," which are listed in the 
examination report among the muscle 
groups penetrated.  The examiner should 
be as specific as possible in identifying 
the muscles involved.

2.  The appellant should be afforded a VA 
respiratory examination, to determine the 
extent of disability from the appellant's 
service-connected collapse of the left 
lung.  The claims folder should be made 
available to the examiner for review 
before the examination.  Pulmonary 
function tests should include a DLCO 
unless there is a medical 
contraindication.  The examiner is 
requested to described the effects of the 
appellant's service-connected respiratory 
disorder would have on his employability.  
The examiner should describe the types of 
tasks that the appellant would be unable 
to perform because of his service-
connected respiratory disorder.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied (including the 
issue of entitlement to a total rating 
for compensation purposes based on 
individual unemployability, prior to 
December 18, 2001), the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should set forth all 
pertinent laws and regulations, including 
the amended rating criteria for 
evaluating skin disorders, and should 
include a discussion of the application 
of those laws and regulations to the 
evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



